       Case 1:13-cr-03892-KWR-JFR Document 91 Filed 11/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   Case No. 1:13-cr-3892 KWR

ANTHONY BARELA,

       Defendant.

                    ORDER DENYING MOTION TO APPOINT COUNSEL

       This matter is before the Court on the Federal Public Defender’s Motion to Appoint

Counsel on Defendant’s behalf (Doc. 86). For the reasons stated below, the Court finds that the

motion to appoint counsel is not well-taken and therefore is DENIED.

       Defendant has no constitutional or statutory right to appointment of counsel in the

prosecution of a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218 (10th

Cir. 2008) (no constitutional right to counsel beyond direct appeal of criminal conviction); see also

United States v. Campos, 630 F. App'x 813, 816 (10th Cir. 2015) (right to counsel does not extend

to § 3582(c)(2) motion); United States v. Olden, 296 Fed. App’x. 671, 674 (10th Cir. 2008). (no

right to appointment of counsel exists when pursuing relief under 18 U.S.C. § 3582(c).”); United

States v. Carrillo, 389 Fed.Appx. 861, 863 (10th Cir.2010) (unpublished); United States v. Olden,

296 Fed.Appx. 671, 674 (10th Cir.2008) (unpublished); United States v. Little, CR No. 14-195

KG, 2020 WL 2736944, at *1; United States v. Abascal, No. 2:13-CR-2424-RB, 2020 WL

3265243, at *1 (D.N.M. June 17, 2020); United States v. Stewart, No. 1:15-CR-779 WJ, 2020 WL

3832954, at *2 (D.N.M. July 7, 2020).

       However, the Court may appoint counsel in the interest of justice. In determining whether
        Case 1:13-cr-03892-KWR-JFR Document 91 Filed 11/17/20 Page 2 of 2




to appoint counsel, the Court considers several factors including (1) the merit of the litigant’s

claims; (2) the nature of the factual issues raised in the claims; (3) the litigant’s ability to present

his or her claims; and (4) the complexity of the claims involved. See Williams v. Meese, 926 F.2d

994, 996 (10th Cir. 1991).

        Applying these factors, the Court exercises its discretion and declines to appoint counsel.

The Court has reviewed the record in this case, including Defendant’s motion for compassionate

release. Defendant was convicted of one count of being felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) and received a sentencing enhancement under ACCA. He was

sentenced to fifteen years in prison, which was the mandatory minimum. Defendant seeks release

for extraordinary and compelling circumstances under 18 U.S.C. § 3582(c)(1) because of COVID-

19 and his underlying conditions. Defendant asserts there is an outbreak of COVID-19 in his

facility, and he is vulnerable because the medication he takes for degenerative bone disease lowers

his white blood cell count. He is 62 years old and appears to have a release date of August 20,

2026.     Defendant’s grounds for his motion for compassionate release appear to be

straightforward, and he appears capable of presenting his claims.

        IT IS THEREFORE ORDERED that FPD’s Motion to Appoint Counsel (Doc. 86) is

DENIED.

        IT IS FURTHER ORDERED that the Government shall file a response to the motion for

compassionate release within fourteen (14) days of the entry of this order.

        IT IS FINALLY ORDERED that Defendant may file an optional reply within fourteen

(14) days of service of the Government’s response.




                                                   2
